Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/31/21 and 08/15/22 have been considered by the examiner.


Election/Restrictions
During a telephone conversation with William Wood on 08/17/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.



Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the relative amounts of crosslinking agent”. There is insufficient antecedent basis for this limitation in the claim. The term “the relative amounts of crosslinking agent” is not mentioned previous to this claim. 
Claim 3, and all dependent claims thereof, recites “a reaction mixture” in line 1 which is indefinite. Does this refer to the same “a reaction mixture” recited previously in claim 1? Accordingly, “the reaction mixture” in line 3 of claim 3 is also indefinite as it is not clear whether this refers back to “a reaction mixture” previously recited in claim 1.
Claim 4 recites the limitation “the method”. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the term “the method” mentioned in line 4 is referring to the same “the method of claim 1” previously referenced in line 1 or an entirely new element.
Claim 9 recites the limitation “the analyte sensing reaction mixture”. There is insufficient antecedent basis for this limitation in the claim. The term “the analyte sensing reaction mixture” is not mentioned previous to this claim. For examination purposes, the term “the analyte sensing reaction mixture” is interpreted as “a reaction mixture” mentioned previously in claim 3.
Claim 10 recites the limitation “the base”. There is insufficient antecedent basis for this limitation in the claim. The term “the base” is not mentioned previous to this claim. For examination purposes, the term “the base” is interpreted as “a first base layer” mentioned previously in claim 1.

Claim Rejections - 35 USC § 112D
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 is dependent upon multiple claims, however, a dependent claim can only be dependent upon a single claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (US 2017/0315077 A1).
Regarding claim 1, Rao teaches a method of making an amperometric analyte sensor for implantation within a mammal [par. 6 and 25] comprising the steps of: 5providing a first base layer [fig. 5A, element 102; par. 46]; forming a conductive layer [fig. 5A, element 104] on the first base layer [par. 46], wherein the conductive layer includes a first working electrode [fig. 5A, element 100; par. 46]; forming an analyte sensing layer [fig. 5A, element 110] on the conductive layer [par. 48], wherein the analyte sensing layer includes an enzyme selected to generate a detectable electrical signal upon exposure to an analyte [par. 48]; 10forming an interference rejection layer [fig. 5B, element 120] on the analyte sensing layer [par. 41 and 48], wherein: the interference rejection layer is formed by a reaction mixture comprising a polymerizable monomer and a crosslinking agent [par. 60]; and 15forming an analyte modulating layer on the interference rejection layer [par. 28, 68-70, and 112]; such that an amperometric analyte sensor for implantation within a mammal is made [par. 6 and 37].               
Although Rao does not explicitly teach the interference rejection layer is formed by a reaction mixture comprising a photoinitiator agent; and the interference rejection layer is formed when the reaction mixture is polymerized by exposure to light, this would be obvious to a person having ordinary skill in the art when the invention was filed since Rao also suggests the analyte sensing layer is formed by a reaction mixture comprising a polymerizable monomer, a crosslinking agent, and a photoinitiator; and the analyte sensing layer is formed when the reaction mixture is polymerized by exposure to light [see par. 28 and 34]. Examiner also notes that photopolymerization is a well-known technique as it is an advantageous polymerization method. Therefore, such a modification would involve only routine skill in the art.
Regarding claim 2, Rao teaches (c) the crosslinking agent comprises an ethylene glycol and/or a silane [par. 60]. 
Although Rao does not explicitly teach the interference rejection layer reaction mixture polymerizable monomer comprises a hydroxyethylmethacrylate monomer, a methyl methacrylate monomer and/or a hydroxybutyl methacrylate monomer, this would be obvious to a person having ordinary skill in the art when the invention was filed since Rao also suggests the analyte sensing membrane reaction mixture polymerizable monomer comprises a hydroxyethylmethacrylate monomer, a methyl methacrylate monomer and/or a hydroxybutyl methacrylate monomer [see par. 28]. Examiner also notes that HEMA monomers are well-known and widely used in photopolymerization as it readily polymerizes.
Although Rao does not explicitly teach the interference rejection layer reaction mixture forms a polyvinyl alcohol polymer or a poly(2-hydroxyethyl 20methacrylate) polymer, this would be obvious to a person having ordinary skill in the art when the invention was filed since Rao also suggests the analyte sensing membrane reaction membrane forms a poly(2-hydroxyethyl 20methacrylate) polymer [see par. 8] and that the interference rejection constituents include crosslinked poly(2-hydroxyethyl 20methacrylate) polymer [see par. 60]. Examiner also notes that photopolymerization is a well-known technique and that the polymerization of HEMA monomers, which Rao teaches to be included the reaction mixture for the analyte sensing layer, forms polyHEMA.
Although Rao does not explicitly teach the relative amounts of crosslinking agent and polymerizable monomer disposed within 25the reaction mixture is selected such that the reaction mixture comprises about 50" o-80% crosslinking agent and about 200 >-50" polymerizable monomer, a methyl methacrylate monomer and/or a hydroxybutyl methacrylate monomer, this would be obvious to a person having ordinary skill in the art when the invention was filed since Rao also suggests the amount of crosslinker reagent and monomers are selected and mixed in a specific ratio control analyte specific permeability in the membrane [see par. 29-30]. Examiner also notes that the ratio is sensor specific and depends on the level of permeability intended. 
Regarding claim 3, Rao further teaches the analyte sensing layer is formed by a reaction mixture comprising a polymerizable monomer, a crosslinking agent and a photoinitiator agent and the 30analyte sensing layer is formed when the reaction mixture is polymerized by exposure to light [par. 28 and 34].
Regarding claim 6, Rao further teaches the conductive layer includes a second working electrode, wherein said second working electrode comprises an analyte sensing layer and an analyte modulating layer and does not comprise an interference rejection layer [par. 82]; and/or 15the conductive layer includes a background electrode, wherein said background electrode does not comprise an analyte sensing layer, an analyte modulating layer; or an interference rejection layer [par. 83].
Regarding claim 7, Rao teaches polymerization occurs in a single step 20comprising exposure to light [par. 7].
Although Rao does not explicitly teach the interference rejection layer is formed in a single step comprising exposure to light, this would be obvious to a person having ordinary skill in the art when the invention was filed since Rao also suggests the analyte sensing membrane is formed in a single step 20comprising exposure to light [see par. 7]. Examiner also notes that photopolymerization is a well-known technique and a single exposure to light would allow for polymerization of all layers to occur at the same time.
Regarding claim 10, Rao further teaches at least one interference rejection reaction mixture is selectively disposed on a location on the base and/or one photomask is used to selectively polymerize an interference rejection reaction mixture disposed on the base such that contact pads 5and/or conductor traces disposed on the base do not comprise an interference rejection layer [par. 106; Examiner notes that Rao teaches the interference rejection layer may be formed on a portion of the working electrode and portion of the counter electrode].

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rao in further view of Kandanarachchi (US 2015/0079506 A1) and Shull (US 2006/228767 A1).	
Regarding claim 4, Rao teaches a method of making an amperometric analyte sensor for implantation within a mammal as stated above, wherein the reaction mixture comprises an ethylene glycol diacrylate crosslinking agent [par. 8].
	However, Rao does not teach the reaction mixture comprises a diazo photoreactive crosslinking agent.
	Kandanarachchi teaches the reaction mixture comprises a diazo photoreactive crosslinking agent [92].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Rao, to incorporate the reaction mixture comprises a diazo photoreactive crosslinking agent for aiding in polymerization by converting light energy to chemical energy, as diazo compounds are common photoinitiators, as evidence by Kandanarachchi [par. 92].
Rao does not teach forming a layer comprising an ascorbic acid oxidase enzyme.
Shull teaches forming a layer comprising an ascorbic acid oxidase enzyme [par. 40].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Rao, to incorporate forming a layer comprising an ascorbic acid oxidase enzyme for removing the interferent ascorbic acid, as evidence by Shull [par. 40].
Regarding claim 5, Rao further teaches the layer comprising an ascorbic acid oxidase enzyme comprises glucose oxidase or comprises an analyte modulating layer; or the layer comprising an ascorbic acid oxidase enzyme does not comprise glucose oxidase or does not comprise an analyte modulating layer [par. 20 and 33].

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rao in further view of Barber (US 2018/0047650 A1).
Regarding claim 8, Rao teaches a method of making an amperometric analyte sensor for implantation within a mammal as stated above.
However, Rao does not teach the interference rejection layer is formed in a plurality of steps comprising exposure to light.
Barber teaches polymerization to form membranes occurs in a plurality of steps comprising exposure to light [par. 96, 97, and 100; Examiner notes the interference rejection layer is formed by polymerization requiring exposure to light]
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Rao, to incorporate polymerization to form membranes occurs in a plurality of steps comprising exposure to light for allowing better attachment of additional layers, as evidence by Barber.
Regarding claim 9, Barber teaches the plurality of steps comprising exposure to light comprises: a first exposure to light selected to partially polymerize the interference rejection reaction mixture comprising a polymerizable monomer, a crosslinking agent and a photoinitiator agent; and a second exposure to light selected to fully polymerize: 30the analyte sensing reaction mixture comprising a polymerizable monomer, a crosslinking agent and a photoinitiator agent; and the partially polymerized interference rejection reaction mixture [par. 96, 97, and 100].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Rao, the plurality of steps comprising exposure to light comprises: a first exposure to light selected to partially polymerize the interference rejection reaction mixture comprising a polymerizable monomer, a crosslinking agent and a photoinitiator agent; and a second exposure to light selected to fully polymerize: 30the analyte sensing reaction mixture comprising a polymerizable monomer, a crosslinking agent and a photoinitiator agent; and the partially polymerized interference rejection reaction mixture for allowing better attachment of the interference layer to the analyte sensing layer, as evidence by Barber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE L ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571)272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PUYA AGAHI/Primary Examiner, Art Unit 3791